Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 1 of 13 PageID: 23



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

SADIN TINEO,                              No. 19-cv-19403 (NLH) (AMD)

            Plaintiff,

                                                      OPINION
      v.

FEDERAL BUREAU OF PRISONS,

            Defendant.


APPEARANCES:

Sadin Tineo
Reg. No. 50451-066
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Plaintiff, pro se

HILLMAN, District Judge

     Plaintiff Sadin Tineo, currently incarcerated at FCI

Fairton, is proceeding in forma pauperis against Respondent

Federal Bureau of Prisons (BOP), alleging arbitrary and

capricious denial of Plaintiff’s request to transfer cells

because of the constant noise from a nearby shooting range.           IFP

Order, ECF No. 5; Complaint, ECF No. 1, ¶¶ 1-3.         Plaintiff

alleges that the “non-stop sounds of gunfire” have caused him

significant mental distress.       Id.

     Pursuant to 28 U.S.C. § 1915(e)(2), the Court must review

the Complaint to determine whether it should be dismissed as

frivolous or malicious or for failure to state a claim upon which
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 2 of 13 PageID: 24



relief may be granted.     For the reasons and to the extent

discussed below, Administrative Procedure Act (APA) relief is

unavailable to Plaintiff, but the Complaint may nevertheless

proceed because it states an Eighth Amendment claim for

injunctive relief challenging the conditions of his confinement.

I.    BACKGROUND 1

      Before his incarceration at Fairton, Plaintiff was

incarcerated at FCI McKeen in Pennsylvania from April 2018 to

July 2019, where he was assaulted by other inmates.          In Forma

Pauperis Appl., ECF No. 4, ¶ 2; ECF No. 1, ¶ 3.         Plaintiff

alleges that his Fairton cell faces a shooting range/training

facility, 2 which has resulted in “mental abuse,” specifically loss

of sleep, paranoia, concentration lapses, anxiety, instability,

and “hear[ing] voices,” conditions exacerbated, in Plaintiff’s

estimation, by Fairton’s use of psychologists rather than

psychiatrists for treatment, and his prior assault at McKeen.

Id.   Plaintiff asserts that his requests for a cell change have

been denied, and thus the Complaint seeks a cell change and an

order enjoining retribution against Plaintiff for filing the

Complaint.   Id.




1 The factual allegations from the Complaint are accepted as true
for screening purposes only.

2 It is unclear whether the shooting range is associated with
Fairton.
                                     2
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 3 of 13 PageID: 25




II.   STANDARD OF REVIEW

      The Prison Litigation Reform Act (“PLRA”) requires district

courts to review complaints in those civil actions in which a

prisoner is proceeding in forma pauperis, seeks redress against a

governmental employee or entity, or brings a claim with respect

to prison conditions.     See 42 U.S.C. § 1997e(c); 28 U.S.C. §§

1915(e)(2)(B), 1915A(b).

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).          “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

      “[A] pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by

lawyers.”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

                                     3
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 4 of 13 PageID: 26



quotation marks omitted).     “Court personnel reviewing pro se

pleadings are charged with the responsibility of deciphering why

the submission was filed, what the litigant is seeking, and what

claims she may be making.”      See Higgs v. Atty. Gen. of the U.S.,

655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

However, while pro se pleadings are liberally construed, “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.”     Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013).

III. DISCUSSION

A.   APA

     Plaintiff asserts that this Court has jurisdiction pursuant

to the APA, 5 U.S.C. § 701, et seq., and challenges the

“arbitrary and capricious” denial of Plaintiff’s request to move

to a cell not facing a shooting range.        Generally, the APA “makes

reviewable any final agency action for which there is no other

adequate remedy in a court.”      5 U.S.C. § 704; Foehl v. United

States, 238 F.3d 474, 477 n.3 (3d Cir. 2001).         However, the BOP’s

inmate housing determinations, which are governed by 18 U.S.C. §

3621(b), are excluded from the APA.       18 U.S.C. § 3625; Murray v.

Young, No. 12-1673, 2012 WL 5398628, at *5 (M.D. Pa. Nov. 5,

                                     4
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 5 of 13 PageID: 27



2012) (holding that APA does not apply to claims challenging

placement in special management unit) (citing Brown v. Fed.

Bureau of Prisons, 602 F. Supp. 2d 173, 176 (D.D.C. 2009)).

     Though an APA claim is unavailable, Plaintiff may assert

constitutional claims challenging the conditions of confinement.

See Johnson v. Warden Canaan USP, 699 F. App'x 125, 126 (3d Cir.

2017) (“The proper means for seeking relief for these conditions

of confinement claims is a civil rights action against the Bureau

of Prisons under Bivens, ... after available administrative

remedies have been exhausted.”); Hill v. Holder, 12-2268, 2012 WL

5837586, at *2, n.3 (M.D. Pa. Nov. 16, 2012) (denying without

prejudice the habeas petition containing the APA claim, and

determining that a civil rights action was more appropriate),

aff'd sub nom. Hill v. Attorney Gen. U.S., 518 F. App'x 75 (3d

Cir. 2013); Davis v. Beeler, 966 F. Supp. 483, 489 (E.D. Ky.

1997) (holding that “where Congress specifically excludes the APA

by statute,” courts may review constitutional claims) (citing

Webster v. Doe, 486 U.S. 592, 601 (1988)).

     Because Plaintiff seeks only injunctive relief, his failure

to name individual defendants is not a barrier.         See Argueta v.

U.S. Immigration & Customs Enf't, 643 F.3d 60, 77 (3d Cir. 2011)

(dismissing confinement conditions claim against Attorney General

in official capacity, but “emphasiz[ing] that ... [plaintiffs]

are still free to pursue their official capacity claims for

                                     5
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 6 of 13 PageID: 28



injunctive relief against any further intimidation or unlawful

entry into their home”); see Hubbard v. U.S. EPA Adm'r, 809 F.2d

1, 11 n.15 (D.C. Cir. 1986) (“The court's power to enjoin

unconstitutional acts by the government ... is inherent in the

Constitution itself.”) (citing Marbury v. Madison, 5 U.S. (1

Cranch) 137 (1803)); Royer v. Fed. Bureau of Prisons, 933 F.

Supp. 2d 170, 182 n.11 (D.D.C. 2013) (holding that although a

prisoner characterized his claims against the BOP as Bivens

claims and such claims are available only against individuals,

not the United States or its agencies, Plaintiff’s claims were in

fact equitable in nature and thus permitted by 5 U.S.C. § 702)

(citing Bivens, 403 U.S. at 400 (Harlan, J., concurring)).

B.   Eighth Amendment

     1.    Noise

     Plaintiff’s Complaint alleges harm stemming from the

constant sound of nearby gunfire.        He seeks transfer to a cell

away from the shooting range and to enjoin retaliation for filing

this Complaint.    Because the Complaint states a plausible Eighth

Amendment claim challenging the conditions of confinement, that

claim may proceed.

     Under the Eighth Amendment, at a minimum, prison officials

have a duty to provide humane conditions of confinement,

including “adequate food, clothing, shelter, and medical care,

and must ‘take reasonable measures to guarantee the safety of the

                                     6
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 7 of 13 PageID: 29



inmates.’”   Farmer v. Brennan, 511 U.S. 825, 832 (1994).

Generally, a prisoner asserting an Eighth Amendment conditions of

confinement claim must show that the alleged deprivation is

“sufficiently serious” and that he has been deprived of the

“minimal civilized measure of life’s necessities[,]” i.e., food,

clothing, shelter, sanitation, medical care, and personal safety.

Id. at 834 (1994) (citing Rhodes v. Chapman, 452 U.S. 337, 347

(1981)).   When analyzing a confinement conditions claim, courts

consider the totality of the conditions.        See Nami v. Fauver, 82

F.3d 63, 67 (3d Cir. 1996).

     High levels of noise are not per se Eighth Amendment

violations; a violation requires a risk of injury, which can

include psychological injury stemming from persistent noise and

lack of sleep.    See Whitney v. Wetzel, 649 F. App'x 123, 127 (3d

Cir. 2016) (finding that noise in the prison’s special management

unit was “irritating,” not “so excessive and pervasive that it

posed a serious risk of injury”) (citing Lunsford v. Bennett, 17

F.3d 1574, 1580 (7th Cir. 1994) (“Subjecting a prisoner to a few

hours of periodic loud noises that merely annoy, rather than

injure the prisoner does not demonstrate a disregard for the

prisoner's welfare.” (emphasis added))); Keenan v. Hall, 83 F.3d

1083, 1090 (9th Cir. 1996) (denying summary judgment where

plaintiff alleged that “at all times of day and night inmates

were screaming, wailing, crying, singing and yelling, often in

                                     7
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 8 of 13 PageID: 30



groups, and that there was a constant, loud banging.”), opinion

amended on denial of reh'g, 135 F.3d 1318 (9th Cir. 1998); Grubbs

v. Bradley, 552 F. Supp. 1052, 1123 (M.D. Tenn. 1982) (declaring

conditions to be Eighth Amendment violations where, among other

things, “excessive noise level results from constant activity

within the cells, including the frequently simultaneous use of

radios and televisions, as well as constant talking (sometimes

shouting to be heard above the noise), the flushing of toilets

and the clanging of cell doors, ... ‘enough to literally set your

teeth on edge[.]’”); cf. Hutchings v. Corum, 501 F. Supp. 1276,

1293 (W.D. Mo. 1980) (“Although the lights are left on all night

and there is a high noise level at night, ... [a]ll the evidence

showed was limited testimony that these conditions resulted in

difficulties in sleeping at night. ... There was no evidence

indicating that the inmates are unable to sleep at all or that

they have developed psychological or physiological problems.”).

     “A condition which might not ordinarily violate the Eighth

Amendment may nonetheless do so if it persists over an extended

period of time.”    Antonelli v. Sheahan, 81 F.3d 1422, 1433 (7th

Cir. 1996) (noise occurring every night, often all night,

interrupting or preventing sleep, sufficient to state an Eighth

Amendment claim) (citing Williams v. Boles, 841 F.2d 181, 183

(7th Cir. 1988) (infliction of incessant noise, even if it causes

only agony and not enduring injury, may be a due process

                                     8
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 9 of 13 PageID: 31



violation)).   Here, Plaintiff alleges constant noise either

inflicting or exacerbating (or both) his significant mental

distress.    This is sufficient to state an Eighth Amendment claim,

and thus this component of Plaintiff’s claim may proceed.

     2.     Deliberate Indifference

     Plaintiff also appears to allege that he has been denied

adequate care for the psychological harm allegedly caused by the

noise.    The Eighth Amendment’s proscription against cruel and

unusual punishment requires that prison officials provide inmates

with adequate medical care.      Estelle v. Gamble, 429 U.S. 97, 103–

04 (1976).    To set forth a cognizable claim for a violation of

his right to adequate medical care, an inmate must allege: (1) a

serious medical need; and (2) behavior on the part of prison

officials that constitutes deliberate indifference to that need.

Id. at 106.

     The first prong of the Estelle inquiry requires a

demonstration that the medical needs are serious.          Serious

medical needs include those that have been diagnosed by a

physician as requiring treatment or that are so obvious that a

lay person would recognize the necessity for a doctor's

attention, and those conditions which, if untreated, would result

in lifelong handicap or permanent loss.        Monmouth Cty. Corr.

Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).           “A

serious medical need may exist for psychological or psychiatric

                                     9
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 10 of 13 PageID: 32



treatment, just as it may exist for physical ills.”          Mattern v.

City of Sea Isle, 657 F. App'x 134, 139 (3d Cir. 2016).           Here,

Plaintiff has alleged mental health issues determined by Fairton

authorities to be serious enough to warrant at least some

treatment.    Tate v. Wiggins, 805 F. App'x 159, 163 (3d Cir. 2020)

(finding that Plaintiff stated a claim for deliberate

indifference where medical staff determined that initial

complaints warranted a referral to the psychology department).

     The second element of the Estelle test requires an inmate to

show that prison officials acted with deliberate indifference to

his serious medical need.      “Deliberate indifference” is more than

mere malpractice or negligence; it is a state of mind equivalent

to reckless disregard of a known risk of harm.         Farmer, 511 U.S.

at 837–38.    A prisoner’s subjective dissatisfaction with his

medical care does not, in itself, indicate deliberate

indifference.    Andrews v. Camden Cty., 95 F. Supp. 2d 217, 228

(D.N.J. 2000).    Similarly, “mere disagreements over medical

judgment do not state Eighth Amendment claims.”          White v.

Napoleon, 897 F.2d 103, 110 (3d Cir. 1990).         “Courts will disavow

any attempt to second-guess the propriety or adequacy of a

particular course of treatment ... [which] remains a question of

sound professional judgment.      Implicit in this deference to

prison medical authorities is the assumption that such informed




                                     10
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 11 of 13 PageID: 33



judgment has, in fact, been made.”        Inmates of Allegheny Cty.

Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979).

     Here, the Complaint is limited to an allegation that Fairton

lacks a staff psychiatrist to “discuss and address the

seriousness” of Plaintiff’s claim, and that Fairton employs only

psychologists who “are not trained or skilled[] to assess

[Plaintiff’s] mental issues.”       ECF No. 1 ¶ 3.    Although

deliberate indifference to an inmate's serious need can be found

even where some affirmative action has been taken, Plaintiff’s

complaint lacks any objective indication that the care provided

was “so inadequate as to shock the conscience.”          Torraco v.

Maloney, 923 F.2d 231, 235 (1st Cir. 1991) (rejecting argument

that the failure to provide inmate with the care of a

psychiatrist, as opposed to a psychologist, violates the eighth

amendment); cf. Estate of Allen v. Cumberland Cty., No. 15-6273,

2018 WL 1293154, at *10 (D.N.J. Mar. 13, 2018) (“Courts have

found ... deliberate indifference where a defendant, despite

believing the decedent should be assessed by a psychiatrist and

knowing that the decedent never met with any psychologist or

psychiatrist, and herself having no licenses or certifications,

lowered the detainee’s Suicide Watch Level.”).         Accordingly,

Plaintiff’s deliberate indifference claim fails to state a claim

and will be dismissed.

C.   Retaliation

                                     11
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 12 of 13 PageID: 34



     Finally, Plaintiff’s Complaint seeks to enjoin retaliation

against Plaintiff for filing this Complaint.         To the extent that

the Complaint may be construed as seeking preliminary injunctive

relief, that “is an extraordinary remedy and appropriate only in

limited circumstances.”      State Troopers Fraternal Ass'n of New

Jersey, Inc. v. New Jersey, 585 F. App'x 828, 830 (3d Cir. 2014)

(internal citations and quotation marks omitted).          “A party

seeking a preliminary injunction must show: (1) a likelihood of

success on the merits; (2) that it will suffer irreparable harm

if the injunction is denied; (3) that granting preliminary relief

will not result in even greater harm to the nonmoving party; and

(4) that the public interest favors such relief.”          Id.   “The

burden lies with the plaintiff to establish every element in its

favor.”   Id.

     “[A] plaintiff seeking an injunction must show that he is

under threat of suffering ‘injury in fact’ that is concrete and

particularized; the threat must be actual and imminent, not

conjectural or hypothetical.”       Marcavage v. Nat'l Park Serv., 666

F.3d 856, 862 (3d Cir. 2012.      “In order to obtain standing for

prospective relief, the plaintiff must establish a real and

immediate threat that he would again be the victim of the

allegedly unconstitutional practice.”        Brown v. Fauver, 819 F.2d

395, 400 (3d Cir. 1987).      Here, there is no suggestion in the

record of any retribution—-past, present, threatened, or

                                     12
Case 1:19-cv-19403-NLH-AMD Document 6 Filed 02/23/21 Page 13 of 13 PageID: 35



otherwise.    Accordingly, Plaintiff has not demonstrated any basis

for his retaliation claim, or for preliminary injunctive relief

on that basis.     See Chavis v. United States, 597 F. App'x 38, 41–

42 (3d Cir. 2014) (affirming dismissal of motion for preliminary

injunction seeking to enjoin retaliation where plaintiff did not

plead protected activity or any other facts to support a

determination that plaintiff was likely to suffer future

retaliation).

IV.   CONCLUSION

      For the reasons above, the Complaint may proceed solely as

to the Eighth Amendment/confinement conditions claim for

injunctive relief related to the noise emanating from a nearby

shooting range.    All other claims are dismissed without prejudice

for failure to state a claim.       To the extent that Plaintiff seeks

a preliminary injunction, that request is denied without

prejudice.

      An appropriate order follows.



Dated: February 23, 2021                  ___s/ Noel L. Hillman ___
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     13
